DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 pending.
	Claims 1-20 are examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14- rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites a synthetic transcription factor comprising (a) a DNA binding domain (DBD) of a transcription factor linked to (b) an activator domain (AD) or repressor domain, and (c) a nuclear localization sequence (NLS), however the specification fails to define the term synthetic in any way. This judicial exception is not integrated into a practical application because t. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim
Claim 2, recites the synthetic TF of claim 1, wherein the eukaryotic TF is a Saccharomyces cerevisiae TF.  This limitation does not limit the synthetic TF of claim 1 to patent eligible subject matter because there are many Saccharomyces cerevisiae TFs which comprise a DBD, AD, and NLS and as stated above synthetic versions of naturally occurring transcription factors which are identical in structure to naturally occurring transcription factors are not patent eligible.  
Claim 3, recites the synthetic TF of claim 1, wherein the Saccharomyces cerevisiae TF is Gal4, YAP1, GAT1, MATAL1, MATAL2, MCM1, Abf1, Adr1, Ash1, Gcn4, Gcr1, Hap4, Hsf1, Ime1, Ino2/Ino4, Leu3, Lys14, Matα2, Mga2, Met4, Mig1, Tap1, Rgt1, R1m1, Smp1, Rme1, Rox1, Rtg3, Spt23, Tea1, Ume6, or Zap1.  These are simply recitations of naturally transcription factors and therefore do not limit the claims to patent eligible subject matter.
Claim 4 recites the synthetic TF of claim 1, wherein the Saccharomyces cerevisiae TF is Gal4, YAP1, GAT1, MATAL1, MATAL2, MCM1.  Again, these are simply recitations of naturally transcription factors and therefore do not limit the claims to patent eligible subject matter
Claim 5 recites the synthetic TF of claim 1, wherein the synthetic TF comprises the activator domain which has a herpes simplex virus VP16, maize C1, or a yeast activator domain.  Most naturally occurring yeast transcription factors including Gal4 contain activation domains and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 6 recites the synthetic TF of claim 5, wherein the Saccharomyces cerevisiae activator domain is a RAP1 activator domain.  The RAP1 activator domain is a naturally occurring domain which is found in the yeast TF RAP1 and therefore this limitation does not limit the claim to patent eligible subject matter.

Claim 8 recites the synthetic TF of claim 1, wherein the TF comprises a repressor domain.  Many naturally occurring transcription factors contain repressor domains and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 9 recites the synthetic TF of claim 8, wherein the repressor domains comprises an EAR motif, TLLLFR motif, R/KLFGV motif, LxLxPP motif, or a yeast repressor domain.  Many naturally occurring yeast transcription factors contain repressor domains and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 10 recites the synthetic TF of claim 9, wherein the yeast repressor domain is Ash1, Mig1, Rap1, Rgt1, Rme1, Rox1, or Ume6.  These are all repressor domains found in naturally occurring yeast transcription factors and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 11 recites the synthetic TF of claim 1, wherein the NLS comprises a M9 domain or PY-NLS motif.  These two NLS sequences are naturally found in naturally occurring transcription factors and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 12 recites the synthetic TF of claim 1, wherein the NLS comprises the amino acid sequence KIPIK of Matα.  Matα is a naturally occurring transcription factor which naturally contains the Matα NLS and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 14 recites the synthetic TF of claim 1, wherein one or more, or all, of the DBD, AD, and NLS are obtained or derived from a non-viral organism.  Eukaryotic organisms possess transcription factors which contain DBD, AD, and NLS domains and therefore this limitation does not limit the claim to patent eligible subject matter.  

Claim 16 recites a nucleic acid encoding the synthetic TF of claim 1 operatively linked to a promoter capable of expressing the synthetic TF of in vitro and in vivo.  The broad scope of claim 1 includes naturally occurring transcription factors including those in yeast such as Gal4.  Gal4 is encoded in the genome of the yeast cell operatively linked to its native promoter which is capable of driving expression in vivo and therefore this limitation does not limit the claim to patent eligible subject matter.
Claim 17 comprises a vector comprising the nucleic acid of claim 16.  Due to the lack of definiation in the spec the term vector could reasonably be interpreted to be any piece of DNA.  Within this interpretation are pieces of yeast DNA which encode Gal4 a yeast transcription factor which falls under the broad scope of the synthetic TF of claim 1 and therefore this limitation does not limit the claim to patent eligible subject matter.  
Claim 18 comprises a host cell comprising the vector of claim 17, this is broad enough to include a yeast cell containing its native copy of Gal4 and therefore this limitation does not limit the claim to patent eligible subject matter.  
Claim 19 comprises a system comprising a nucleic acid of claim 16 and a second nucleic acid which encodes a gene of interest (GOI) operatively linked to a promoter and one or more activator/repressor binding domains wherein the synthetic TF binds at least one of the one or more activator/repressor binding domains such that the synthetic TF modulates the expression of the GOI.  Gene of interest is interpreted to mean any open reading frame within the genome of an organism.  This simply describes the action of a transcription factor upon a target which occurs naturally in yeast by Gal4 towards its targets, therefore this limitation does not limit the claim to patent eligible subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “The synthetic TF of claim 1, wherein the eukaryotic TF” in claim 2 is indefinite because it introduces more than one scope of the claims.   The term eukaryotic TF is not found in claim 1 although “transcription factor” appears twice in the claim, once opening the claim with “A synthetic transcription factor” and then later “(a) a DNA-binding domain of a transcription factor”.  It is unclear to the ordinary artisan whether the term eukaryotic TF refers to the synthetic transcription factor, or the transcription factor of part (a) of the claim, or if it refers to a different eukaryotic transcription factor.  Therefore this introduces more than one scope of the claims and claim 2 is rejected under 35 USC 112(b) as indefinite.  
The phrases “synthetic TD of claim 1, wherein the eukaryotic TF is a Saccharomyces cerevisiae TF”, “synthetic TF of claim 2, wherein the S. cerevisiae TF is Gal4, YAP1, GAT1, MATAL1, MATAL2, MCM1, Abf1, Adr1, Ash1, Gcn4, Gcr1, Hap4, Hsf1, Ime1, Ino2/Ino4, Leu3, Lys14, Matα2, Mga2, Met4, Mig1, Tap1, Rgt1, R1m1, Smp1, Rme1, Rox1, Rtg3, Spt23, Tea1, Ume6, or Zap1”, and “The synthetic TF of claim 3, wherein the S. cerevisiae TF is Gal4, YAP1, GAT1, MATAL1, MATAL2, or MCM1” in claims 2-4 S. cerevisiae transcription factor, S. cerevisiae transcription factors are naturally occurring and not synthetic.  Therefore it is unclear to the ordinary artisan whether the claims are drawn to a synthetic transcription factor or are instead drawn to a Saccharomyces cerevisiae, this introduces more than one scope of the claims.  These phrases are also indefinite because the ordinary artisan would not know what a Saccharomyces cerevisiae transcription factor was, specifically the ordinary artisan would be unsure if a S. cerevisiae TF was one that was native to S. cerevisiae, derived from a yeast protein, or from another organism and simply expressed in S. cerevisiae.  The further limitations presented in claims 2 and claim 4 where the specific transcription factors fail to remedy the indefiniteness of claim 2 because the proteins of those claims are present in other Saccharomyces species and could be transformed into and expressed in S. cerevisiae.  There are more than one than one interpretation of the claims and therefore claims 2-4 are rejected under 35 USC 112(b) as indefinite.  
The phrase “a yeast activator domain” in claim 5 is indefinite.  There are about 1500 identified yeast species and a modest estimate says that may only represent roughly 5% of the total with only about 12 used at industrial scale (Turker, Yeast Biotechnology: Diversity and Applications, Research Gate, April 2014).  “Yeast refers to the unicellular phase of the life cycles of many different fungi, but is used more commonly as a generic term for fungi that have only a unicellular phase.  The organisms most often called “yeast” such as common baking or brewing yeast, are strains of the species Saccharomyces cerevisiae” (Part A: Yeast Genetics: Background, Kansas State University, August 19, 2005).  Therefore to the ordinary artisan the term yeast may refer to Saccharomyces species including Saccharomyces cerevisiae, however another ordinary artisan would interpret yeast to mean any identified yeast species including non-Saccharomyces fungal species.  This means that the phrase “a yeast activator domain” is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrase "The synthetic TF of claim 1, wherein the eukaryotic TF" in claim 2 lacks Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 13-14, and 16-20  is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Blue, CN 107556389 A, 2018-01-09.

With respect to claim 1, Blue discloses a synthetic transcription factor (TF)(Blue, Page 2, Paragraph 4)  comprising (a) a DNA-binding domain of a transcription factor (GAL4) (Blue, Page 6, Paragraph 1, Line 1) linked to (b) an activator domain (Blue, Page 25, Paragraph 5; Blue, Page 37, Embodiment 1-Embodment 2) or repressor domain, and (c) a nuclear localization sequence (NLS) (Blue, Page 45, Paragraph 3).  
With respect to claim 2, Blue discloses the synthetic TFF of claim 1 (See above), wherein the eukaryotic TF is a Saccharomyces cerevisiae TF (Blue, Page 6, Paragraph 1, Line 1).
With respect to claim 3, Blue discloses the synthetic TF of claim 2 (See above), wherein the S. cerevisiae TF is Gal4 (Blue, Page 6, Paragraph 1, Line 1), YAP1, GAT1, MATAL1, MATAL2, MCM1, Abf1, Adr1, Ash1, Gcn4, Gcr1, Hap4, Hsf1, Ime1, Ino2.Ino4, Leu3, Lys14, Matα2, Mga2, Met4, Mig1, Rap1, Rgt1, Rlm1, Smp1, Rme1, Rox1, Rtg3, Spt23, Tea1, Ume6, Zap1.
S. cerevisiae TF is Gal4 (Blue, Page 6, Paragraph 1, Line 1), YAP1, GAT1, MATAL1, MATAL2, or MCM1.
With respect to claim 5, Blue discloses the synthetic TF of claim 1 (See above), wherein the synthetic TF comprises the activator domain which is a herpes simplex virus VP16 (Blue, Page 25, Paragraph 5; Blue, Page 37, Embodiment 1-Embodment 2), maize C1, or a yeast activator domain.
With respect to claim 13, Blue discloses the synthetic TF of claim 1 (See above), wherein any two, or all, of the DNA-binding domain, the activator domain, the repressor domain, and the NLS are heterologous to each other (Blue, Page 13, Paragraph 3; Blue Page 120, Claim 2)(In claim 2 on page 120, Blue claims an artificial transcriptional activator fusion protein comprising a DNA-binding polypeptide of GAL4 a yeast protein and a trans activation domain of SEQ ID NO: 10 of Blue which is an ERF2 plant transactivation domain). 
With respect to claim 14, Blue discloses the synthetic TF of claim 1 (See above), wherein one or more, or all, of the DNA-binding domain, the activator domain, the repressor domain, and the NLS are obtained or derived from a non-viral organism (Blue, Page 13, Paragraph 3; Blue Page 120, Claim 2)).
With respect to claim 16, Blue discloses a nucleic acid encoding the synthetic TF of claim 1 (See above) operatively linked to a promoter (Blue, Page 30, Paragraph 3) capable of expressing the synthetic TF in vitro or in vivo (Blue, Page 30, Paragraph 3).  
With respect to claim 17, Blue discloses a vector (Blue, Page 121, Claim 15) comprising the nucleic acid of claim 16 (See above).
With respect to claim 18, Blue discloses a host cell comprising the vector (Blue, Page 121, Claim 20) of claim 17 (See above), wherein the host cell is capable of expressing the synthetic TF (Blue, Page 121, Claim 20).
With respect to claim 19, Blue discloses a system comprising a nucleic acid of claim 16 (See above) and a second nucleic acid (Blue, Page 24, Paragraph 5), wherein the second nucleic acid, encodes 
With respect to claim 20, Blue discloses a genetically modified eukaryotic cell or organism (Blue, Page 121, Claim 20) comprising: (a) (i) one or more nucleic acids each encoding one or more transcription activators (Blue, Page 25, Paragraph 5; Blue, Page 37, Embodiment 1-Embodment 2) operatively linked to a first promoter (Blue, Page 24, Paragraph 5), (ii) one or more nucleic acids each encoding one or more transcription repressors each operatively linked to a second promoter, or (iii) combinations thereof; and (b) one or more nucleic acids each encoding one or more independent genes of interest (GOI) (Blue, Page 24, Paragraph 5) each operatively linked to a promoter (Blue, Page 24, Paragraph 5) that is activated by the one or more transcription activators (Blue, Page 24, Paragraph 5), repressed by the one or more transcription repressors, or a combination of both; wherein at least one transcription activator or transcription repressor is a synthetic transcription factor (TF) of claim 1 (See above).  

Claims 1-5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan, Mutual exclusivity of DNA binding and nuclear localization signal recognition by the yeast transcription factor GAL4: implications for nonviral DNA delivery, Gene Therapy, 1998.
Claim 1 is drawn to a synthetic TF comprising a DNA binding domain, activation domain, and nuclear localization signal.
First, the term “synthetic TF” is interpreted according to BRI to encompass any TF whether they resemble a product of nature or not.

Since the claimed “synthetic TF” is not patently distinguishable from the GAL4 protein of the prior art, claim 1 is anticipated by Chan.  
Dependent claims 2-5 and 14 are drawn to the synthetic TF of claim 1, wherein the TF is a Saccharomyces cerevisiae TF(Chan, Page 1204, Abstract), Gal4 (Chan, Page 1204, Abstract) YAP1, GAT1, MATAL1, MATAL2, MCM1, Abf1, Adr1, Ash1, Gcn4, Gcr1, Hap4, Hsf1, Ime1, Ino2.Ino4, Leu3, Lys14, Matα2, Mga2, Met4, Mig1, Rap1, Rgt1, Rlm1, Smp1, Rme1, Rox1, Rtg3, Spt23, Tea1, Ume6, Zap1; Gal4 (Chan, Page 1204, Abstract), YAP1, GAT1, MATAL1, MATAL2, or MCM1, comprises the activator domain which is a herpes simplex activator, maize C1, or a yeast activator domain (Chan, Page 1205, Column 2, Paragraph 3-Page 1205, Column 1, Paragraph 1), and one or more, or all, of the DNA-binding domain, the activator domain, the repressor domain, and the NLS are obtained or derived from a non-viral organism (Chan, Page 1204, Abstract), respectively.  In contrast claim 13 is drawn to the synthetic transcription factor of claim 1 wherein the DNA binding domain, the activator domain, the repressor domain, and the NLS are heterologous to each other, this is a protein that is non-naturally occurring and does not have an identical structure to a naturally occurring TF.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blue, CN 107556389 A, 2018-01-09 as applied to claims 1 and 5, in view of Johnson, Identification of a transcriptional activation domain in yeast repressor activator protein 1 (Rap1) using an altered DNA-binding specificity variant, The Journal of Biological Chemistry, April 7, 2017.
Claim 1 and 5 and the teachings of Blue regarding the limitations of claims 1 and 5, see 35 USC 102 rejection above.  
	With respect to claim 6, Blue teaches all of the limitations of claim 5 (See 35 USC 102 rejection above).
	With respect to claim 6, Blue does not teach the synthetic TF of claim 5, wherein the S. cerevisiae activator domain is a RAP1 activator domain.  

	With respect to claim 7, Blue teaches all of the limitations of claim 1 (See 35 USC 102 rejection above).
	With respect to claim 7, Blue does not teach the synthetic TF of claim 1, wherein the DNA-binding domain comprises the amino acid sequence of Rap1.
	With respect to claim 7, Johnson teaches the DNA binding domain (DBD) of RAP1 (Johnson, Page 5705, Column 2, Paragraph 2).  Johnson also teaches that the Rap1 DBD is required for yeast to survive and that the binding domain has an activation function (Johnson, Page 5706, Column 1, Paragraphs 2-3; Johnson, Page 5706, Column 2, Paragraph 2).  Finally, Johnson teaches that the DBD of Rap1 is composed of two homeodomain motifs that bind multiple locations within the plant (Johnson, Page 5706, Column 2, Paragraph 1; Johnson, Page 5705, Column 2, Paragraph 4).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Blue to use the DNA binding domain and/or the activation domain of Johnson (RAP1).  This would have been obvious because the method of Blue uses yeast protein domains in order to generate a synthetic transcription factor and the DNA binding domain and activation domains of RAP1 are yeast protein domains.  The ordinary artisan would have been motivated to combine these two references because the activation domain of RAP1 is capable of activating the expression of a large number of yeast genes including 128 of 137 ribosomal proteins and many of the genes encoding the enzymes of glycolysis.  While the DNA binding domain of RAP1 has an intrinsic activation function which is beneficial when creating a synthetic transcription factor with the goal of increasing expression of .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blue, CN 107556389 A, 2018-01-09 as applied to claims 1 and 5, in view of Wensing, A CRISPR Interference Platform for Efficient Genetic Repression in Candida Albicans, mSphere, February 13, 2019.
Claim 1 and 5 and the teachings of Blue regarding the limitations of claims 1 and 5, see 35 USC 102 rejection above.  
With respect to claim 8, Blue teaches all of the limitations of claim 1 (See 35 USC 102 rejection above).
With respect to claim 8, Blue does not teach the synthetic TF of claim 1, wherein the synthetic TF comprises a repressor domain.
With respect to claim 8, Wensing teaches a synthetic transcription factor composed of inactivated Cas9 (dCas) and the Mig1 transcriptional repressor which Wensing showed was able to repress target genes in S. Cerevisiae (Wensing, Page 5, Paragraph 4).  
With respect to claim 9, Blue teaches the limitations of claim 8 disclosed above (See above).
With respect to claim 9, Blue does not teach the synthetic TF of claim 8, wherein the repressor domain comprises a yeast repressor domain.
With respect to claim 9, Wensing teaches a synthetic transcription factor composed of inactivated Cas9 (dCas) and the Mig1 transcriptional repressor which Wensing showed was able to repress target genes in S. Cerevisiae (Wensing, Page 5, Paragraph 4).  

With respect to claim 10, Blue does not teach the synthetic TF of claim 9, wherein the yeast repressor domain is a Saccharomyces cerevisiae Mig1 repressor domain.
With respect to claim 10, Wensing teaches a synthetic transcription factor composed of inactivated Cas9 (dCas) and the Mig1 transcriptional repressor which Wensing showed was able to repress target genes in S. Cerevisiae (Wensing, Page 5, Paragraph 4).  
It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Blue to include the repressor domain of Wensing.  This would have been obvious because both Blue and Wensing are drawn to synthetic transcription factors.  The synthetic transcription factor of Wensing is capable of repressing expression of target sequences, it would have been motivating to the ordinary artisan to use the Mig1 transcriptional repressor domain which confers the ability of the transcription factor of Wensing to repress gene expression in other transcription factors.  This would have been motivating because the ability to regulate target gene expression both positively and negatively allows for the complex regulation of agriculturally important traits in a manner that allows for the maximization of those traits.  Therefore given the teachings of Blue and Wensing the ordinary artisan would have been motivated to generate a transcription factor comprising the Mig1 repression domain.  Therefore, claims 8-10 are rejected as obvious under Blue in view of Wensing.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blue, CN 107556389 A, 2018-01-09 as applied to claims 1 and 5, in view of Twyffels, A masked PY-NLS in Drosophila TIS11 and its mammalian Homolog Tristetraprolin, PLOS ONE, August 9, 2013.
Claim 1 and 5 and the teachings of Blue regarding the limitations of claims 1 and 5, see 35 USC 102 rejection above.  

With respect to claim 11, Blue does not teach the synthetic TF of claim 1, wherein the NLS comprises a PY-NLS motif.
With respect to claim 11, Twyffels teaches the PY-NLS and also teaches that this is a highly conserved NLS (Twyffels, Page 1, Abstract).  Additionally, Twyffels teaches that the NLS activity of a PY-NLS consensus sequence strongly localize attached proteins to the nucleus (Twyffels, Page 10, Column 1, Paragraph 1).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Blue to use the PY-NLS of Twyffels because the synthetic transcription factor of Blue includes a NLS and being a transcription factor must localize to the nucleus in order to bind DNA and regulate transcription and the PY-NLS of Twyffels is a highly effective NLS.  The ordinary artisan would have been motivated to combine the teachings of these two references because of the need to localize a synthetic transcription factor to the nucleus of the cell and the ability of the PY-NLS to strongly localize attached proteins to the nucleus.  Therefore the ordinary artisan would have found it obvious to modify the method of Blue to include the NLS of Twyffels and would therefore have been motivated to combine the references in order to create a more effective synthetic transcription factor.  Therefore, claim 11 is rejected as obvious under Blue in view of Twyffels.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blue, CN 107556389 A, 2018-01-09 as applied to claims 1 and 5, in view of Raikhel, Nuclear targeting in plants, Plant Physiology, 1992.
Claim 1 and 5 and the teachings of Blue regarding the limitations of claims 1 and 5, see 35 USC 102 rejection above.  

	With respect to claim 12, Blue does not teach the synthetic TF of claim 1, wherein the NLS comprises the amino acid sequence of yeast Matα2.  
	With respect to claim 12, Raikhel teaches the Matα2 NLS which comprises short hydrophobic regions that contain one or more basic amino acids (KIPIK) (Raikhel, Page 1627, Column 2, Paragraph 3).  Additionally, Raikhel teaches that Matα2 is a type C NLS and that it is independently sufficient to direct proteins to the nucleus (Raikhel, Page 1629, Column 2, Paragraph 3).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Blue to use the Matα2 NLS if Raikhel because the synthetic transcription factor of Blue includes a NLS and being a transcription factor must localize to the nucleus in order to bind DNA and regulate transcription and the Matα2 NLS if Raikhel is an effective NLS.  The ordinary artisan would have been motivated to combine the teachings of these two references because of the need to localize a synthetic transcription factor to the nucleus of the cell and the ability of the Matα2 NLS to localize attached proteins to the nucleus.  Therefore the ordinary artisan would have found it obvious to modify the method of Blue to include the NLS of Raikhel and would therefore have been motivated to combine the references in order to create a more effective synthetic transcription factor.  Therefore, claim 12 is rejected as obvious under Blue in view of Raikhel.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blue, CN 107556389 A, 2018-01-09 as applied to claims 1 and 5, in view of Eguchi, Reprogramming cell fate with a genome-scale library of artificial transcription factors, PNAS, December 5, 2016.
Claim 1 and 5 and the teachings of Blue regarding the limitations of claims 1 and 5, see 35 USC 102 rejection above.  

	With respect to claim 15, Blue does not teach the DNA-binding domain, the NLS, and the activator domain are linked in this order from N- to C- terminus.
	With respect to claim 15, Eguchi teaches a synthetic transcription factor comprising an interaction domain, zinc finger DNA binding domains, an NLS and then a VP64 activation domain (Eguchi, Page E8258, Figure 1(A))).  Eguchi also teach that this structure creates a transcriptional regulator capable of complex interactions with DNA and other transcriptional regulators (Eguchi, Page E8259, Column 1, Paragraph 1).	Finally, Eguchi teach that this transcription factor design is able to increase expression of a target gene by 329-fold over background (Page E8258, Column 1, Paragraph 1).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Blue to use the transcription factor design of Eguchi.  This would have been obvious because the two references are both drawn to synthetic transcription factors.  Upon viewing the teachings of each reference it would have been obvious to the ordinary artisan to combine the references because of the effectiveness of the design of Eguchi.  The ordinary artisan would have been motivated to organize the synthetic transcription factor of Blue in the manner of Eguchi because of the effectiveness of the transcription factor design of Eguchi which can increase the expression of a target gene by 329 fold and is able to efficiently bind DNA.  Therefore, claim 15 is rejected under 35 USC 103 as obvious under Blue in view of Eguchi.  

Conclusion
No claims are allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663